| Case: 1:19-cr-00035-SO Doc #: 23 Filed: 01/15/19 1of1. PagelD #: 88

RECEIVED
I-14 | | jo £8 2019

{is |B myHAO

Clerk of Court
U.S. District Court, ND-OH

‘To. Judge RuiZ

L Ve. Chiw ge, MMy/ Mise Chao Ntertle-.
—bawyer | wilt Keepy Chertes [7 Lemelugs

CS ny App. We Came Up WWNthe Aefee-
net. So 16 (+ possible thet You Can
Canttln. The Court Chete Of (VAT [licse
Gia dL ane Jost tonite te Let Your KA‘,

| Obat the Ghuatio tt hand SY. 52

: thefe AS Me Wet tor? Wee-FE Cf ;

tz COUNT. CANZ Yow please Lot Ane. EW Cte

Mf f fo SHALL, fprawve be hetiideecr for? I pivelel jlo
PAL Sir. _

| ro

 
